The evident purpose of Art. 802, P. C., is to prevent persons, who may be under the influence of intoxicating liquor, from driving cars at places where the public has a right to be and may fairly be expected to be. Every reasonable intendment should be given in aid of a strict observance of said law.
In this case there was no controversy before the trial court over the fact that appellant's car was operated within the incorporated city of Breckenridge. There was affirmative testimony to the fact that it was so operated. We did not intend to hold otherwise from what we have here said, in Hollingsworth v. State, 56 S.W.2d 869. Any intimation to the contrary therein will be overruled. We think clearly the evidence in this case showed the city of Breckenridge to be incorporated.
We have considered appellant's exceptions to the charge of the court. Same has been carefully considered and is deemed a correct presentation of the law of this case.
The motion for rehearing will be overruled.
Overruled.